Citation Nr: 0316172	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left femur fracture, rated 10 percent 
disabling prior to September 24, 2001, and 20 percent 
disabling thereafter.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1984 to July 1986.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to an 
increased rating for postoperative residuals of a left femur 
fracture and continued a 10 percent rating and assigned a 10 
percent rating for residuals of right tibia/fibula fractures.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for a higher disability rating for the left femur 
fracture.  He did not appeal the rating assigned for the 
right tibia/fibula fractures.  

In March 2001, the Board remanded the case to the RO for an 
additional VA examination.  In a February 2002 rating 
decision, the RO assigned a 20 percent rating for the left 
leg effective from September 24, 2001.  Inasmuch as a higher 
evaluation is potentially available, and as the issue of an 
increased rating was already in appellate status at the time 
of the favorable rating action, the Board will consider 
entitlement to an increased rating for the left femur 
fracture for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The veteran has not requested a hearing.

In September 2002, the RO granted secondary service 
connection for left knee disability and assigned a 10 percent 
rating.  The veteran has not voiced any disagreement with the 
rating assigned.  Thus, that matter is not before the Board.  
In November 2002, the veteran requested secondary service 
connection for right knee disability.  The Board notes that 
in January 2003 the RO sent the veteran a letter concerning 
the claim and further RO action is pending.  





FINDINGS OF FACT

1.  The service-connected residuals of left femur fracture 
are currently manifested by pain free range of motion of the 
left hip to 83 degrees of flexion, to 32 degrees of 
abduction, to 30 degrees of toe in and toe out rotation, and 
sufficient mobility to enable the veteran to cross his legs; 
during flare-ups of pain, range of motion is decreased by 
about half.  

2.  There is additional impairment due to weakness, 
fatigability, and lack of endurance during flare-ups.  

3.  All service-connected scars of the left leg are well 
healed, are not painful or tender, and do not cause any 
functional impairment.  

4.  The service-connected left leg scars cover 8 and 19/32-sq 
inches.  

5.  The medical evidence reflects that there is underlying 
soft tissue damage associated with the service-connected left 
leg scars.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating and no 
more for residuals of left femur fracture are met throughout 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 
§ 4.71a, Diagnostic Codes 5252, 5253, 5255 (2002).

2.  The criteria for a separate 10 percent schedular rating 
for service-connected left leg scars are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.45, 4.118, Diagnostic Code 7801 (effective from August 30, 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran suffered fractures of both legs in a traffic 
accident during active service.  In an April 1987 rating 
decision, the RO established service connection for 
postoperative residuals of left femur fracture and assigned a 
20 percent rating under Diagnostic Code 5225 effective from 
July 8, 1986.  In a December 1988 decision, the RO reduced 
the rating to 10 percent.  

In July 1998, the veteran reported a worsening of the left 
leg and requested an increased rating.  He reported that he 
had received treatment at the Fayetteville VA Medical Center.  
In February 1999, the veteran reported problems with his left 
hip and femur, his right tibia, and he reported gout for the 
recent two years.  

In February 1999, VA X-rays showed an intramedullary rod 
extending the length of the femur.  There were five surgical 
screws through the femoral neck and inter-trochanteric 
region.  There was some widening and lateral bowing of the 
femoral diaphysis at the fracture site, but alignment was 
good.  The X-ray report notes complaint of increasing pain 
from old left hip fracture and from left femur fractures.  

According to a February 1999 VA compensation and pension 
examination of the bones, the left hip could flex to 90 
degrees.  The diagnoses included left hip fracture with pins; 
X-ray evidence of posttraumatic changes; and, left femur 
fracture with rods.  With respect to the service-connected 
scars, there was a 10 1/2-inch scar along the hip and femur 
area that represented two surgeries.

During a February 1999 VA compensation and pension 
examination of the joints, the veteran reported trouble 
obtaining and retaining employment because of his leg 
fractures.  He currently worked as a manual laborer.  He also 
reported a two-year history of gout.  Left hip and left knee 
flexion appeared to be normal.  The diagnoses were similar to 
the bones examination report.  

In March 1999, the RO denied an increased rating for the left 
femur fracture.  

In a substantive appeal submitted in March 2000, the veteran 
reported limitation of motion, restriction of activity, 
functional impairment, and extreme pain.  He reported that he 
was in danger of losing his job because of his left leg.  He 
reported problems because one hip was larger than the other 
and problems sleeping because of the left leg.

In March 2001, the Board remanded the case for a VA 
examination.  In June 2001, the RO notified the veteran of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

Pursuant to the Board's remand instruction, the veteran 
underwent VA compensation and pension examinations for scars 
and for joints in September 2001.  The report reflects that 
the examiner noted a review of the claims file.  During the 
examination, the veteran described the pain as 5 in a range 
of 1 to 10 and that it made him limp for about the first 15 
minutes after getting up in the morning.  He reported that 
level-5 pain lasted all day but was worse early in the 
morning.  He reported that the pain free range of motion of 
the left hip was about half the full range of motion.  He 
reported left leg weakness, particularly in the morning, 
stiffness all day, fatigability, and slight lack of 
endurance.  He took medication as needed for pain.  He 
essentially reported flare-ups every morning lasting about 15 
minutes and every night on going to bed due to pain on the 
left when getting into bed, as well as sleep problems during 
the night because of left leg pain.  He could not lie on the 
left side when in bed because of pain and he twisted and 
turned a lot during the night due to left leg pain.  

The VA examiner found no evidence of swelling, heat or 
redness, instability, giving way at the knee, locking, or 
need for crutch or cane.  The left hip forward flexed to 55 
degrees straight-legged and to 83 degrees with knee bent.  
Adduction toward the other leg was to 22 degrees and outward 
abduction was to 32 degrees.  Toe in and toe out rotation at 
the hip was to 30 degrees.  Backward flexion was to zero 
degrees.  The diagnoses were post operative residuals of 
fracture of the left neck of the femur at the hip area; post 
operative residuals of fracture of the mid femur; limitation 
of motion of left hip secondary to fracture, screws in the 
neck of the femur due to fracture; residuals of 
intramedullary rod of the entire femur with slight bowing of 
the fracture sight; and, left knee chondromalacia patella.  
X-rays of the left femur and left hip showed no acute 
abnormality.  

The scars portion of the examination report notes the 
veteran's complaint of itching but no pain at the scar site.  
The examiner reported three left leg scars that were well 
healed, not elevated or depressed, and not adherent.  The 
examiner felt that there might be underlying tissue loss and 
reported that the scars were disfiguring.  The largest scar 
measured 10-inches by 5/8-inch.  The second scar was on the 
knee and measured 5 1/2-inches by 5/16-inch.  The smallest scar 
measured 1 5/8-inch by 3/8-inch and had slight herniation.  
No scar was tender or caused any functional impairment.  

In a February 2002 rating decision, the RO assigned a 20 
percent rating for the left leg under Diagnostic Code 5255 
effective from September 24, 1991, the date of the VA 
examination.  The RO found evidence of limitation of motion 
of the left hip including during flare-ups, but no evidence 
of painful scars.  Thereafter, the RO issued a supplemental 
statement of the case (SSOC) on the issue of an increased 
rating for the left leg. 

In March 2002, the veteran requested service connection for 
left chondromalacia patella secondary to the left femur 
fracture.  

In June 2002 and again in January 2003, the RO notified the 
veteran of the provisions of the VCAA.

VA outpatient treatment reports recently received at the RO 
show treatment for dental abscesses at various times.  Gout 
is mentioned, but no complaint or treatment of the left femur 
fracture or left leg scars is shown.  


II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary (i.e., to VA) that is necessary to substantiate the 
claim.  VA is to specifically inform the claimant and the 
claimant's representative, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the RO sent a letter to the veteran in June 2001 
asking him to provide any further evidence pertaining to his 
appeal, including VA and non-VA treatment, or to identify 
such evidence and the RO would assist in obtaining it.  The 
veteran has not identified any additional evidence that 
should be obtained.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law.  
The veteran has been notified as to the laws and regulations 
governing the evaluation of residuals of left femur and hip 
fracture.  He has, by information letters, rating actions, a 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his claim, and what evidence that is potentially 
probative or not probative of the claim.  38 C.F.R. § 
3.159(b)(1), (e).  The RO has attempted to obtain, and has 
associated with the claims file, all pertinent service 
records and VA medical records.  The veteran has not 
identified any private medical records that might benefit his 
claim.

The Board emphasizes that by letter dated in June 2002, the 
RO notified the veteran of the provisions of the VCAA and its 
potential impact on his claim, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  In April 2003, the Board furnished 
the veteran with a copy of the revised rating schedule for 
scars and offered him an opportunity to present additional 
evidence and argument.  He did not submit any additional 
evidence or argument on the matter.





III.  Legal Analysis 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The disability has been rated as 10 percent disabling prior 
to September 24, 2001 under Diagnostic Code 5255 and 20 
percent disabling thereafter.  The Board will therefore 
determine whether there is any basis for a higher rating 
during any portion of the appeal period.  

The service-connected residuals of left femur fracture are 
currently manifested by pain-free range of motion to 83 
degrees of flexion, to 32 degrees of abduction, and to 30 
degrees of toe in and toe out rotation.  The veteran can 
cross his legs.  During flare-ups, pain-free range of motion 
is decreased about half.  Weakness, fatigability, and lack of 
endurance during flare-ups are also shown. 

A 10 percent rating is warranted for malunion of the femur 
resulting in slight hip or knee disability.  With moderate 
hip or knee disability, a 20 percent rating is warranted, and 
with marked hip or knee disability, a 30 percent rating is 
warranted.  Fracture of the surgical neck of the femur with 
"false joint" warrants a 60 percent rating, as does non-
union with loose motion where weight bearing is preserved 
with aid of brace.  An 80 percent rating is warranted for 
fracture of the femur shaft or anatomical neck of the femur 
with nonunion and loose motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2002).

"False joint" means pseudoarthrosis, Dorland's Illustrated 
Medical Dictionary 870 (28th ed. 1994).  "Pseudoarthrosis" 
is defined as a pathologic entity characterized by 
deossification of a weight-bearing long bone, followed by 
bending and pathologic fracture, with inability to form 
normal callus leading to the "false joint" that gives the 
condition its name, Dorland's Illustrated Medical Dictionary 
1375 (28th ed. 1994).

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent disability rating.  Limitation of flexion to 30 
degrees warrants a 20 percent rating.  Where the thigh is 
limited in flexion to 20 degrees, a 30 percent rating is 
warranted.  Where the thigh is limited in flexion to 10 
degrees, a 40 percent rating is warranted.  38 C.F.R. § 4.71, 
Plate II, § 4.71a, Diagnostic Code 5252 (2002).

Where the thigh is limited in rotation to no more than 15 
degrees of toe out a 10 percent rating is warranted.  Where 
limitation of abduction precludes crossing the leg a 10 
percent rating is warranted.  Where limitation of abduction 
results in no thigh motion beyond 10 degrees a 20 percent 
rating is warranted.  38 C.F.R. § 4.71, Plate II, § 4.71a, 
Diagnostic Code 5253 (2002).

The examination reports and other medical evidence of record 
do not show compensable limitation of motion of the left hip 
when examined during a pain-free period.  Neither do the 
reports reflect marked left hip disability due to malunion.  
The evidence reflects that during flare-ups, pain-free range 
of motion of the left hip is about half the normal range of 
motion.  According to the rating schedule, a 10 percent 
rating is warranted where flexion is limited to 45 degrees, 
which is roughly half of the 83 degrees shown.  Therefore, 
the criteria for a 10 percent rating for limitation of motion 
of the thigh are more nearly approximated during flare-ups of 
pain.  

The tenets of DeLuca require additional consideration for 
disability due to such symptoms as weakness and lack of 
endurance during flare-ups.  Considering these symptoms, the 
Board agrees that overall, the criteria for a 20 percent 
schedular rating are more nearly approximated; however, the 
Board does not find that the symptoms exhibited prior to 
September 24, 2001, are significantly less severe than those 
shown on September 24, 2001.  Neither does the Board find 
that the criteria for a rating higher than 20 percent are 
more nearly approximated at any time during the appeal 
period.  Therefore, the Board finds overall that the criteria 
for a 20 percent rating for the left femur fracture have been 
more nearly approximated during the entire appeal period.  A 
20 percent schedular rating is therefore granted for the 
portion of the appeal period that is prior to September 24, 
2001.  Because the preponderance of the evidence is against 
the claim for a rating higher than 20 percent for any portion 
of the appeal period, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

Under the prior provisions of Diagnostic Code 7804, a 10 
percent schedular rating is warranted for superficial scars 
that are tender and painful on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002).  Under the revised rating schedule, the 
provisions of Diagnostic Code 7804 have not changed 
substantively.  A superficial scar that is painful on 
examination still warrants a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective August 30, 2002).  

Likewise, Diagnostic Code 7805 has not changed substantively.  
Scars, other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, tender, painful, 
or burn scars, are to be rated on limitation of function of 
the part affected under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior 
to August 30, 2002 and on August 30, 2002).  

However, Diagnostic Code 7801 has substantively changed.  
Under the prior provision, Diagnostic Code 7801 applies to 
third degree burn scars.  Under the revised version, 
Diagnostic Code 7801 applies to scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  
The Board must therefore consider the revised version of this 
diagnostic code.  

Under the revised portion of Diagnostic Code 7801, a 10 
percent rating is warranted where the scar or scars covers an 
area or areas exceeding 6 square inches (39 sq. cm).  A 20 
percent rating is warranted where the scar or scars covers an 
area or areas exceeding 12 square inches (77 sq. cm).  A 30 
percent rating is warranted where the scar or scars covers an 
area or areas exceeding 72 square inches (465 sq. cm).  A 40 
percent rating is warranted where the scar or scars covers an 
area or areas exceeding 144 square inches (929 sq. cm).  Note 
(1): Scars in widely separated areas as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).  

Under the revised portion of Diagnostic Code 7802 (which 
formerly addressed second degree burn scars), a 10 percent 
rating is warranted for scars, other than head, face, or neck 
that are superficial and that do not cause limited motion 
where they cover an area or areas of 144 square inches (929 
sq. cm) or greater.  Note (1): Scars in widely separated 
areas as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (effective August 30, 2002).  

Because the service-connected left leg scars are not head, 
face, or neck scars, neither version of Diagnostic Code 7800 
applies.  The medical evidence reflects that the scars are 
well healed.  The scars, according to the veteran, cause some 
itching, but are not painful or tender, and do not cause any 
functional impairment.  Thus, a compensable rating is not 
warranted under the prior or revised version of Diagnostic 
Codes 7803, 7804 or 7805, which requires either poor 
nourishment or ulceration, tenderness or pain, or functional 
limitation.  

Whether there is underlying soft tissue damage determines 
whether Diagnostic Code 7801 or 7802 applies.  According to 
the September 2001 VA compensation and pension examination 
report, the examiner felt that there might be some underlying 
tissue loss.  There is no medical evidence to the contrary.  
Therefore, the Board will resolve this issue in favor of the 
veteran and find that there is underlying soft tissue damage.  
Therefore, Diagnostic Code 7801 applies, which requires a 
calculation of total scar area.  

Calculating the total area of scar tissue from the dimensions 
reported in the recent examination report, the Board finds 
that the 10-inch by 5/8-inch scar covers an area of 6 1/4-sq 
inches.  The knee scar, measuring 5 1/2-inches by 5/16-inch, 
covers an area of 1 23/32-sq inch.  The smallest scar, 
measuring 1 5/8-inch by 3/8-inch, covers 39/64 sq inch 
(rounded off to the greater quantity of 20/32-sq inch).  The 
total scar area is approximately 8 19/32-sq inches.  Thus, 
because the total scar area meets or exceeds 6 sq inches, the 
criteria for a 10 percent rating are met under Diagnostic 
Code 7801.  

The next question is whether the criteria for a 20 percent 
rating are more nearly approximated under Diagnostic Code 
7801.  The Board finds that because the scar area does not 
equal or exceed 12 square inches, these criteria are not more 
nearly approximated.  The Board therefore grants a separate 
10 percent rating under the revised version of Diagnostic 
Code 7801 for service-connected scars of the left lower 
extremity.  

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
has asserted that the disability has caused difficulty in 
obtaining and retaining employment; however, he has also 
reported that he has been employed throughout the appeal 
period.  He has not specifically requested extraschedular 
consideration.  In this case, the disability has not been 
shown to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC 6-96. 


ORDER

1.  A 20 percent schedular disability rating for 
postoperative residuals of a left femur fracture is granted 
for the portion of the appeal period prior to September 24, 
2001, subject to the laws and regulations concerning the 
payment of monetary benefits.

2.  A schedular disability rating above 20 percent for 
postoperative residuals of a left femur fracture is denied.

3.  A separate 10 percent schedular rating for left leg scars 
is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

